Title: To Thomas Jefferson from Monsieur de Salimbeni, 17 February 1806
From: Salimbeni, Monsieur de
To: Jefferson, Thomas


                        
                            Monsieur Le President
                            
                            Paris 17 fevrier 1806
                        
                        J’ai l’honneur de supplier Votre Excellence de Vouloir bien faire parvenir a madame de Salimbeni a la
                            trinité, La Lettre ci-jointe. celle que je suppose qu’elle m’adressoit sous votre couvert et adressée a Monsieur Le
                            General Armstrong ne m’etant pas parvenue et s’etant perdue a la petite poste, j’ose prier Votre excellence de vouloir
                            bien dans le cas ou Mad. de Salimbeni prendroit la liberté de lui en en Envoyer encore, Les adresser chez Mr. de Remusat
                            premier Chambellan de S. M. L’empereur et roy en son hotel a Paris.
                        Je prie Votre Excellence de Vouloir recevoir avec Bonté Lhommage du respect de L’estime et de La
                            Reconnoissance avec lesquels jai L honneur d etre, De Votre Excellence Le tres humble et Obeissant serviteur
                        
                            Salimbeni
                            
                        
                        
                            
                                [Note in TJ’s hand:] Madame Salimberi’s address is to be under cover to
                                Monsr. Dessource au port d’Espagne. Isle Trinité.
                        
                    